Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 18, 2013                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  145688                                                                                               Michael F. Cavanagh
                                                                                                        Stephen J. Markman
                                                                                                        Diane M. Hathaway
                                                                                                            Mary Beth Kelly
                                                                                                             Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                  Bridget M. McCormack,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 145688
                                                                    COA: 310748
Bay CC: 11-010175-FH
  TERRY GENE GOURD,
           Defendant-Appellant.

  ____________________________________/

          On order of the Court, the application for leave to appeal the July 11, 2012 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the questions presented should be reviewed by this Court.

        HATHAWAY, J., not participating.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 18, 2013                    _________________________________________
           h0116                                                               Clerk